On argument, order of the Surrogate’s Court of Kings County denying appellant’s application to compel the administratrix e. t. a. to render and settle her account reversed on the law and the facts, with ten dollars costs and disbursements, payable out of the estate, and application granted, without costs, to the extent of directing that the respondent, within thirty days from the entry of the order hereon, file an intermediate account. In view of the nature of the assets of the estate and the fact that some of them have not been sold, the respondent cannot make a final accounting; but as sixteen months have elapsed since the issuance of letters of administration, the respondent should file an intermediate account. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur, z